Citation Nr: 1023769	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO, inter 
alia, denied a rating in excess of 30 percent for PTSD.  The 
Veteran filed a notice of disagreement (NOD) in February 
2008, and the RO issued a statement of the case (SOC) in 
April 2008.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in January 
2009. 

For the reasons expressed below, the matter on appeal is 
being remanded the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Board notes that the most recent report of VA examination 
pertinent to the Veteran's service-connected PTSD is dated in 
July 2008.  At that time, the Veteran had limited his work as 
a lawyer to only part-time, including avoiding litigation, 
due to his PTSD.  The Veteran stated that he had difficulty 
controlling his temper, and that he had been losing his 
temper 2-3 times a month, usually with family, friends, or 
other attorneys.  The Veteran further reported that he cried 
frequently without justification, and that he felt moderately 
depressed.  He had dreams and nightmares that included 
visions of his experiences in Vietnam, which caused him to 
have difficulty sleeping.  His outbursts and irritability 
were causing his relationship to his wife to become strained.  
The Veteran indicated that he was unable to watch war-related 
movies, and avoided stimuli that would cause him to recall 
his combat experiences.  The Veteran also reported that he 
had difficulty concentrating, and a heightened startle 
response.  

The examiner noted that the Veteran was fit, had good 
personal hygiene, and was cooperative and verbally engaging.  
The Veteran's mood was described as mildly dysphoric, his 
affect was anxious and mildly dysthymic, and he reported 
periodic panic attacks.  In addition, the Veteran's short 
term and immediate memory seemed compromised due to lack of 
concentration.  Overall, the examiner noted that the 
Veteran's PTSD symptoms had become more evident since he had 
last been examined.

A February 2009 VA outpatient treatment record, the most 
recent VA treatment of record, notes that both the Veteran 
and his wife were receiving regular counseling, the Veteran 
on a weekly basis.  The Veteran reported that he was still 
working "a few hours," but that he had not been going to 
court.  The Veteran also reported experiencing anxiety, 
depression, and intrusive thoughts and nightmares.  His mood 
was anxious and depressed, and he denied any suicidal 
ideation or psychotic symptoms.  The examiner noted that the 
Veteran had been experiencing increased stress due to 
situational facts.   

In a March 2009 letter from a co-worker, who has known and 
worked with the Veteran since 1974, the co-worker noted that 
the Veteran had undergone significant personality changes 
over the previous few years, most notably in the previous 6-8 
months.  She also stated that the Veteran had increased 
difficulty focusing and became easily distracted.  Moreover, 
she said that the Veteran seemed disorganized and forgetful 
and, with increasing frequency, needed to be reminded of 
work-related obligations and issues.

In the March 2009 substantive appeal, the Veteran's 
representative noted that the Veteran's medication had been 
doubled, and that the Veteran had been attending both group 
and individual therapy sessions at the Rochester Vet Center.  
In a statement in support of claim made that same month, the 
Veteran stated that he had panic attacks, short term memory 
loss, disturbances of motivation and mood, and difficulties 
in establishing and maintaining effective work and social 
relationships.  



Overall, the letter from the co-worker, the statements made 
by the Veteran and his representative, and the recent records 
of VA treatment, indicate a potential worsening of the 
Veteran's PTSD since the July 2008 VA examination.

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in denial of the claim for a higher 
rating.  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The claims file currently includes records of 
treatment from the Rochester VA outpatient clinic (VAOPC), 
dated through February 2009, and from the Rochester Vet 
Center dated through December 2008.  Hence, the RO must 
obtain records of treatment for PTSD from the Rochester VAOPC 
since February 2009, and from the Rochester Vet Center since 
December 2008, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating this claim.  The RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
psychiatric evaluation and/or treatment of 
the Veteran from the Rochester Vet Center 
(since December 2008), and from the 
Rochester VAOPC (since February 2009).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal, that is not currently of 
record.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
delusions and/or hallucinations; gross 
impairment in thought processes or 
communication; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); and disorientation to time or 
place.  The examiner should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's PTSD, and an explanation of 
what the score means.

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
increased rating.  If the Veteran fails, 
without good cause, to report to the 
scheduled examination, in adjudicating the 
claim for increase, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
whether "staged rating" pursuant to Hart 
(cited to above), is warranted.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


